Title: To James Madison from Robert Patterson, 11 January 1816
From: Patterson, Robert
To: Madison, James


                    
                        Sir,
                        Mint of U. S. Jany 11th. 1816
                    
                    I have the mortification to inform you, that this morning, about 2 o’clock, a fire broke out in the Mill-house, a wooden building, belonging to the Mint, which is consumed, together with an adjoining building containing the rolling & drawing machines; & also the melting-house.
                    The front part of the building, containing the coining presses, the office, & assayers department is uninjured.
                    The manner in which this fire originated is perfectly unaccountable. No fire is ever kept in the part of the building where it was first discovered, nor had any of the workmen been there for some days.
                    No loss of gold or silver will be sustained of any consequence, nor will the copper coinage be in the least impeded.
                    I shall not fail to give you further necessary information on this unpleasant subject as soon as an examination can be made & the damages ascertained. I am Sir, with the greatest respect & esteem, Your most obed. servt.
                    
                        R. Patterson
                    
                